United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1262
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Dennis A. Jackson,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: August 31, 2004
                                 Filed: September 14, 2004
                                  ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Dennis Jackson entered a conditional guilty plea to a seven-count indictment
charging him with assault, drug, and firearm offenses. He was sentenced to a total
of 271 months imprisonment and 5 years supervised release. On appeal, Jackson
challenges the district court’s1 denial of his motion to suppress evidence seized
pursuant to a warrant, arguing (1) there existed insufficient probable cause, (2) the


      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
federal agents failed to knock and announce their intentions properly as required by
18 U.S.C. § 3109, and (3) the federal agents obtained a warrant to search for firearms
as a pretext to search for drugs. For the reasons that follow, we affirm.

       Reviewing for clear error the district court’s factual findings and de novo its
legal conclusions based on those facts, we find that a substantial basis existed for
concluding that the search would uncover evidence of wrongdoing, given the
existence of specific incriminating information furnished by a cooperating individual
who had proven reliable in the past, along with corroborating evidence. See United
States v. Allen, 297 F.3d 790, 794 (8th Cir. 2002) (standard of review; judicial
determination of probable cause will be upheld if there was substantial basis for
concluding that search would uncover evidence of wrongdoing); United States v.
Goodson, 165 F.3d 610, 614 (8th Cir. 1999) (statements of reliable confidential
informant are themselves sufficient to support probable cause for search warrant;
reliability of informant can be established if person has history of providing law
enforcement officials with truthful information).

       We also agree with the district court that the federal officers, who attempted
to telephone Jackson and repeatedly knocked and yelled, “Police, search warrant,”
before breaking open the door, did not violate section 3109. See 18 U.S.C. § 3109;
United States v. Lucht, 18 F.3d 541, 548-49 (8th Cir. 1994) (standard of review;
upholding finding that § 3109 was not violated where officers had been
constructively refused admittance by occupants’ silence for 20 seconds after officers
knocked and announced their presence and purpose). Finally, the officers’
expectation that they would find drugs while searching for unlawful firearms did not
undermine the validity of the warrant to search for firearms. See United States v.
LaMorie, 100 F.3d 547, 552 (8th Cir. 1996).

      Accordingly, we affirm.
                     ______________________________

                                         -2-